DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/29/2021.
	Claims 1-9 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 07/02/2020, 07/28/2020, 10/06/2020, and 04/29/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 2016/0112614)
	Regarding claim 1, Masuda discloses a solid-state imaging device comprising: 
	a substrate 12 (see fig. 8, fig. 12); 
	a first photoelectric conversion region 41&42 (see paras. 0054, 0090) that is provided in the substrate 12; 
	a second photoelectric conversion region 41&42 that is provided in the substrate 12; 

	a first concave portion region (formed in anti-reflection portion 48) that has a plurality of concave portions provided on a light receiving surface side of the substrate 12, above the first photoelectric conversion region 41&42; and 
	a second concave portion region (in portion 48) that has a plurality of concave portions provided on the light receiving surface side of the substrate 12, above the second photoelectric conversion region 41&42.  

	Regarding claim 2, Masuda discloses the solid-state imaging device according to claim 1, wherein an insulating film 46 (fig. 8) or 55 (figs. 12, 13) is formed in the trench.  

	Regarding claim 3, Masuda discloses the solid-state imaging device according to claim 1, wherein the trench is filled with a metal material 101 (fig. 8) or 56 (fig. 13).

	Regarding claim 4, Masuda discloses the solid-state imaging device according to claim 2, wherein a pinning layer 45 is stacked between the substrate 12 and the insulating film 46.  See fig. 8.

	Regarding claim 5, Masuda discloses the solid-state imaging device according to claim 2, wherein an antireflection film 111 is stacked between the substrate 12 and the insulating film 55.  See fig. 12.

	Regarding claim 6, Masuda discloses the solid-state imaging device according to claim 1, wherein the concave portion region is formed at a central portion of a pixel 2, the central portion of the pixel being a region of a predetermined ratio to a pixel region 2.  See figs. 8, 12, 13.

	Regarding claim 7, Masuda discloses the solid-state imaging device according to claim 1, wherein the concave portion region is formed at a central portion of a pixel 2, the central portion of the pixel being a region of 80% of a pixel region.  See figs. 8, 12, 13.

	Regarding claim 8, Masuda discloses the solid-state imaging device according to claim 1, wherein a flat portion 53 of a predetermined width in which the concave portion region is not formed is provided between pixels on the light receiving surface side.  See figs. 12, 13.

	Regarding claim 9, Masuda discloses an electronic apparatus comprising: 
	a solid-state imaging device, shown in figs. 8, 12, including: 
	a substrate 12 (see fig. 8, fig. 12); 
	a first photoelectric conversion region 41&42 (see paras. 0054, 0090) that is provided in the substrate 12; 
	a second photoelectric conversion region 41&42 that is provided in the substrate 12; 

	a first concave portion region (formed in anti-reflection portion 48) that has a plurality of concave portions provided on a light receiving surface side of the substrate 12, above the first photoelectric conversion region 41&42; and 
	a second concave portion region (in portion 48) that has a plurality of concave portions provided on the light receiving surface side of the substrate 12, above the second photoelectric conversion region 41&42.

Conclusion

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        February 26, 2022